 1 Edward A. Schade (State Bar No. 165061)
     eschade@surewest.net
 2 ASHTON & PRICE, LLP
   8243 Greenback Lane
 3 Fair Oaks, California 94628
   Telephone: (916) 786-7787
 4 Facsimile: (916) 786-7625

 5 Attorney for Plaintiff GLORIA LAMB

 6 David V. Roth, Esq. (State Bar No. 194648)
    dvr@manningllp.com
 7 Batkhand Zoljargal, Esq. (State Bar No. 262918)
    bxz@manningllp.com
 8 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 9 One California Street, Suite 900
   San Francisco, California 94111
10 Telephone: (415) 217-6990
   Facsimile: (415) 217-6999
11
   Attorneys for Defendant, DOLLAR TREE
12 STORES, INC.

13

14                                UNITED STATES DISTRICT COURT

15                               EASTERN DISTRICT OF CALIFORNIA

16 GLORIA LAMB,                                             Case No. 2:18-cv-01742-WBS-AC

17                  Plaintiff,                              JOINT STIPULATION AND ORDER FOR
                                                            DISMISSAL WITH PREJUDICE
18          v.

19 DOLLAR TREE STORES, INC., and DOES 1
   to 25,
20
             Defendants.
21

22
            The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
23
     Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by
24
     them, to the Dismissal With Prejudice of this action, including all claims and counterclaims stated
25
     herein against all parties, with each party to bear its own attorney's fees and costs.
26
27

28

                                                        1
                    JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1 DATED: September 20, 2019                         ASHTON & PRICE, LLP

 2
                                               By:          /s/ Edward A. Schade
 3
                                                     Edward A. Schade, Esq.
 4                                                   Attorney for Plaintiff Gloria Lamb

 5

 6                                                   MANNING & KASS
     DATED: September 20, 2019                       ELLROD, RAMIREZ, TRESTER LLP
 7

 8
                                               By:         /s/ David V. Roth
 9
                                                     David V. Roth, Esq.
10                                                   Batkhand Zoljargal, Esq.
                                                     Attorneys for Defendant Dollar Tree Stores, Inc.
11

12
                                        FILER'S ATTESTATION
13
            I attest that the concurrence in the filing of this document has been obtained from all
14
     signatories.
15
     DATED: September 20, 2019                       ASHTON & PRICE, LLP
16

17
                                               By:          /s/ Edward A. Schade
18                                                   Edward A. Schade, Esq.
                                                     Attorney for Plaintiff Gloria Lamb
19

20

21

22                                                ORDER

23          The stipulation is approved. The entire action, including all claims and counterclaims

24 stated herein against all parties, is hereby dismissed with prejudice.

25          Dated: September 24, 2019

26
27

28

                                                      2
                    JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
